ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 10/7/21 wherein claims 44 and 49 were amended and claims 2-24, 26-40, 42, 43, 45-47, 50, and 53 were canceled.
	Note(s):  Claims 1, 25, 41, 44, 48, 49, 51, 52, and 54-62 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 1/22/21 to the rejection of claims 44, 46, 48, 49, 51, 52, and 54-60 made by the Examiner under 35 USC 103 have been fully considered and deemed non-persuasive for reasons of record and those set forth below.
 103 Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 44, 48, 49, 51, 52, and 54-62 are rejected under 35 U.S.C. 103 as being unpatentable over Marasco et al (US Patent No. 8,329,178) in view of Drugs.com (https://www.drugs.com/avastin.html, 2019, 5 pages) and Poznansky et al (US Patent No. 7,141,363).
Marasco et al is directed to human monoclonal antibodies or fragments thereof that are useful in the treatment of cancer metastasis (see entire document, especially, abstract).  It is disclosed that the antibody compositions along with a carrier may be provided in kit form in one or more containers (column 4, lines 61-67).  Also, Marasco et al disclose that an effective amount of any various antibodies including human monoclonal antibodies, scFv antibodies, scFv-Fc fusions, dABS (domain antibodies), Fab, Fab’, and F(ab’)2 fragments, single chain antibodies, and/or minibodies  may be co-administered with one or more second mobilizing agents such as AMD3100 (anti-fugetactic agent).  AMD3100 is disclosed as a preferred second mobilizing agent (column 6, lines 14-40; column 30, lines 64-67; column 41, lines 47-59; column 42, lines 6-14).  In addition, Marasco et al disclose that one may have an anti-cancer agent (e.g., AvastinTM) present with the antibody (column 7, lines 36-49; column 44, lines 20-26). 
	Marasco discloses that the compositions of their invention possess immunological binding and immunological binding properties which refer to non-covalent interaction that occur between an immunoglobulin molecule and an antigen for which the immunoglobulin is specific (columns 18-19, bridging paragraph).  In addition, it is disclosed that CXCR4 (and derivatives, fragments, analog, homologs, and orthologs thereof) may bind the antibodies (column 19, lines 27-30).  Also, Marasco discloses that the antibody may be pre-incubated with CXCR4 (column 19, lines 39-44). 
	Marasco discloses that immunoconjugates may be generated which comprise and antibody (or antibody fragment) conjugated to a cytotoxic agent (e.g., toxin or a radioactive isotope) (column 26, lines 37-41).  Also, it is disclose that one of ordinary skill will recognize that a large variety of possible moieties may be coupled to the resultant antibodies or other molecules of the invention (column 27, lines 4-10).  It is disclosed that coupling may be achieved by any chemical reaction that binds the two molecules and does not alter the properties of the antibody.  The linkage includes various chemical mechanisms including covalent binding, affinity binding, intercalation, coordinate binding, and complexation (column 27, lines 11-17).  The antibodies may also be formulated as immunoliposomes (liposome containing antibody) (columns 27-28, bridging paragraph; column 28, lines 4-12).  Also, Marasco discloses that antibodies directed against CXCR4 (or any fragments thereof) may be used for diagnostic purposes or t monitor protein levels in tissue as part of a clinical testing procedure.  Detection may be facilitated by coupling (e.g., physically linking) the antibody (or antibody fragment) to a detectable substance (column 28, lines 30-53; column 30, lines 19-30).  
	Marasco discloses that it is known that antibodies specifically binding CXCR4 (column 29, lines 24-39).  In addition, it is disclosed that one may have an active ingredient such as albumin entrapped in a microcapsule (column 29, lines 57-62).  The antibody may be complexed to the antigen wherein the antigen is CXCR4 (column 34, lines 5-12).  Also, an assay comprising the antibody-antigen complex may be generated for testing compounds and determining the ability of the test compound(s) to modulate the antibody-antigen complex (column 34, lines 43-60; columns 35-36, bridging paragraph; column 36, lines 45-55).  AMD3100 is disclosed as a highly specific CXCR4 antagonist (column 37, lines 54-57).  
	Thus, it would have been obvious to a skilled artisan to generate a kit comprising multiple containers.  Specifically, it would have been obvious to have the antibody and anti-fugetactic agent together as Marasco et al disclose an embodiment containing those two components in column 6, lines 14-40, for example.  Likewise, it would have been obvious to incorporate an anti-cancer agent as Marasco et al disclose that one may utilize the cancer agent, AvastinTM in column 7, lines 36-49 and column 44, liens 20-26.  Also, it would have been obvious to a skilled artisan at the time the invention was made to generate a composition comprising an anti-fugetactic agent complexed to an antibody because Marasco et al disclose that one may AMD3100 in combination with (or linked, conjugated, or complexed to) an antibody (see column 6, lines 14-40).  Hence, the inventions disclose overlapping subject matter.
	Drugs.com (https://www.drugs.com/avastin.html, 2019, 5 pages) is made of record to illustrate that it is recognized in the art that Avastin (bevacizumab) is a cancer medicine that is an antibody (e.g., anti-cancer agent) [see entire document].  It should be noted that Avastin is recited in Marasco et al (column 7, lines 36-43) because it is administered in combination with an effective amount of any of the human monoclonal antibodies, scFv antibodies, scFv-Fe fusions, minibodies, and/or diabodies.
	Thus, both Applicant and Marasco et al encompasses a kit comprising an antibody-anti-fugetactic agent complex and an anti-cancer agent wherein the components may be place in different containers as in independent claim 44.  In addition, Marasco et al disclose a composition comprising an anti-fugetactic agent complexed to an antibody as set forth in independent claim 49.  Hence, Applicant and Marasco et al disclose overlapping subject material.
	Poznansky et al is made of reference to specifically disclose that teachings present in Marasco et al are consistent with and well known in the art.  Poznansky et al, like the instant invention is directed to CXCR04 ligands including T22 as in the instant invention (see entire document, especially, column 5, lines 24-28; column 15, lines 55-64).  The method of Poznansky et al (like that of Marasco et al) disclose that one may have substances (e.g., anticancer agents) co-administered (column 5, lines 7-13; columns 24-25, bridging paragraph).  In the method of screening for an agent, it is disclosed that a fugatactic agent is utilized.  A mixture comprising the fugetactic agent and a candidate anti-fugetactic agent.  The mixture is incubated under conditions which permit binding of the candidate anti-fugetactic agent to the fugetactic agent (columns 8-9, bridging paragraph).
	Poznansky et al discloses that antibodies or fragments thereof may be utilized (column 13, lines 51-62; column 15, lines 7-12).  The antibody specific for the surface membrane protein on the target/ligand may be bound to or incorporated within a nucleic acid delivery vehicle (column 28, lines 63-66).  Thus, both Marasco et al and Poznansky et al disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the cited prior art documents neither anticipate nor render obvious a kit or composition consisting of an antibody and anti-fugetactic agent complex as set forth in independent claims 44 and 48.  In particular, it is asserted that Marasco co-administers AMD3100 with an antibody, but does not disclose an antiobdy-AMD3100 complex.  In addition, it is asserted that Marasco’s complex includes an antigen complex, not AMD3100.  Also, it is asserted that the antibody-antigen complex is to determine whether the candidate compound disrupts the antibody-antigen complex whereas the instant claims work to deliver the complex to a target cell and to recruit immune cells to the target cell.
EXAMINER’S RESPONSE
	Applicant’s argument was considered, but deemed not persuasive for the following reasons.  First, it is noted that independent claims 44 and 48 are directed to products, not methods of using the products for delivering a complex to a target cell or recruiting immune cells to the target cell.
	Second, while Marasco et al disclose that the composition components may be co-administered, the reference teachings are not limited to co-administering in the sense that each component is administered as an individual entity, but co-administered would also include the antibody conjugates/complexes that are referenced in Marasco as well. 
	In column 42, lines 6-14, it is disclosed that an antibody may be used in combination with a mobilizing agent (e.g., AMD3100, which is the same species disclosed in the instant invention).
Marasco et al, column 42, lines 6-14

    PNG
    media_image1.png
    172
    423
    media_image1.png
    Greyscale

	In column 27, lines 4-47, it is disclose that a skilled artisan would recognize that a large variety of possible moieties may be coupled to the antibody or other molecules in Marasco et al.   In addition, it is disclosed that coupling (binding) is accomplished by any chemical reaction that will bind the two molecules so long as the antibody and other moiety retain their respective activities.  Possible linkages include covalent bonding, affinity binding, intercalation, coordinate binding, and complexation.  Thus, a skilled artisan would recognize that if one has an antibody and AMD3100 complexation is possible as indicated in Marasco et al.
Marasco et al, column 27, lines 4-47

    PNG
    media_image2.png
    170
    505
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    426
    506
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    405
    503
    media_image4.png
    Greyscale

	Furthermore, according to MPEP 2112.01, if a composition is physically the same, then it must have the same properties.  In other words, products of identical composition cannot have mutually exclusive properties as a chemical composition and its properties are inseparable.  As a result, since both Applicant and Marasco et al disclose overlapping compositions, then whatever properties (e.g., complexation between the antibody and the anti-fugetactic agent (AMD3100)) would also be possessed by the composition of Marasco et al.  Thus, it would have been obvious to the skilled artisan that the antibody be complexed to the anti-fugetactic agent.
	For the reasons set forth above, the rejection is still deemed proper.

WITHDRAWN CLAIMS
Claims 1, 25, and 41 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

COMMENTS/NOTES
In the previous amendment, for claim 44, line 4, Applicant replaced ‘YAK-779’ with ‘TAK-779’.  However, this change was not make for claim 49, line 3, which also contain ‘YAK-779’.  Did Applicant intend to make the change of claim 49 as well?

Once again, Applicant’s election without traverse of Group IV (pending claims 44, 48, 49, 51, 52, and 54-62) in the reply filed on 11/27/19 is acknowledged.  The restriction requirement mailed 6/27/19 was still deemed proper and was made FINAL.
	Note(s):  Applicant was respectfully requested to elect a species for initial examination from within the elected Group.  Applicant elected any anti-fugetactic agent.  On 2/11/20, the Examiner contacted Attorney Matthew Knabel regarding clarification on the elected species.  A request was made to identify a specific anti-fugetactic agent as set forth in claims 44 and 52.  The Attorney specifically identified AMD3100 or a derivative thereof as the anti-fugetactic agent of interest.  The search was not expanded beyond Applicant’s elected species because prior art was found which could be used to reject the claim.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        December 4, 2021